SUMMARY ORDER
We assume that the parties and counsel are familiar with the facts, the procedural history, and the scope of the issues presented on appeal.
The plaintiff-appellant Olney Reynolds argues that the district court erroneously denied his request for admissions, quashed subpoenas, precluded witnesses from testifying, and prevented him from eliciting testimony from other witnesses. These alleged errors, according to Reynolds, require that we vacate the jury’s verdict against him and remand for a new trial.
The district court’s evidentiary rulings did not interfere with Reynolds’s “substantial rights.” Fed.R.Civ.P. 61. None of the decisions could have had a “ ‘substantial and injurious effect or influence’ on the jury’s verdict.” Crigger v. Fahnestock and Co., Inc., 443 F.3d 230, 238 (2d Cir.2006).
For the foregoing reasons, we hereby AFFIRM the judgment of the district court.